Exhibit Exterran Holdings and Exterran Partners Report First Quarter 2009 Results HOUSTON, May 7, 2009 – Exterran Holdings, Inc. (NYSE: EXH) and Exterran Partners, L.P. (NASDAQ: EXLP) today reported financial results for the first quarter Exterran Holdings, Inc. Financial Results Exterran Holdings reported a net loss attributable to Exterran stockholders for the first quarter 2009 of $59.4 million, or $0.97 per diluted share, compared to a net loss attributable to Exterran stockholders for the fourth quarter 2008 of $1,055.4 million, or $16.70 per diluted share, and net income attributable to Exterran stockholders for the first quarter 2008 of $49.4 million, or $0.73 per diluted share. As previously disclosed, first quarter 2009 results included pretax charges that totaled $103.9 million, including a $96.6 million non-cash charge related to our investments in non-consolidated affiliates in Venezuela and a $7.3 million charge for manufacturing facility consolidation and impairment related expenses.Excluding these charges, net income attributable to Exterran stockholders for the first quarter 2009 was $33.4 million, or $0.53 per diluted share.The charge related to our investments in non-consolidated affiliates did not impact our cash flows, liquidity position, or compliance with debt covenants. Net income attributable to Exterran stockholders, excluding charges was $55.8 million, or $0.85 per diluted share for the fourth quarter 2008 and net income attributable to Exterran stockholders, excluding charges was $53.1 million, or $0.79 per diluted share for the first quarter 2008. Revenue was $737.9 million for the first quarter 2009 compared to $830.4 million for the fourth quarter 2008 and $740.1 million for the first quarter 2008.EBITDA, as adjusted (as defined below), was $182.6 million for the first quarter 2009 compared to $219.0 million for the fourth quarter 2008 and $211.2 million for the first quarter 2008. Commenting on the results, Stephen A. Snider, Exterran Holdings’ Chief Executive Officer, said, “The global economic slowdown has resulted in a reduced level of energy demand.Our customers have scaled back activity levels, as reflected by reduced capital expenditure levels and lower drilling rig counts, particularly in North America.We expect that business conditions will continue to be challenging until natural gas supply and demand are more in balance.” Ernie L.
